— Appeal by defendant, as limited by his brief, from a sentence of the County Court, Nassau County (Santagata, J.), imposed July 23, 1982 upon his conviction of grand larceny in the third degree, after his plea of guilty, the sentence being an indeterminate term of imprisonment of one and one-third to four years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to a term of 30 days’ imprisonment and five years’ probation, on condition that defendant make full restitution. The sentence of imprisonment shall be a condition of and shall run concurrently with the sentence of probation. As so modified, sentence affirmed and case remitted to the County Court, Nassau County, to fix the manner of restitution, and the terms and conditions of probation, and for further proceedings pursuant to CPL 460.50 (subd 5). Under the circumstances, the sentence as modified is more appropriate. Titone, J. P., Mangano, Gibbons and Gulotta, JJ., concur.